Citation Nr: 1036535	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to avascular necrosis of the hips claimed as due 
to Department of Veterans Affairs (VA) medical treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The appellant had active service from September 1962 to August 
1964 and from March 1965 to April 1965.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Columbia, South Carolina, Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was remanded in January 2009 to obtain missing VA 
treatment records and a medical opinion as to whether the 
appellant's current avascular necrosis of the hips was caused or 
aggravated by VA treatment using prednisone for his non-service-
connected asthma.  

Subsequently, the requested VA records were obtained, and a VA 
compensation examination was conducted in April 2009.  The 
examiner provided the requested medical opinion, finding that the 
appellant's avascular necrosis of the hips was at least as likely 
as not caused by or aggravated by the VA treatment using 
prednisone.  It was also the examiner's opinion that the 
treatment was provided with the degree of skill and care 
ordinarily required of the medical profession.  

As noted in the Board's remand, the law provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, compensation 
shall be awarded in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151 (West 2002).  The law 
further states that, not only must the evidence show that the VA 
treatment in question resulted in additional disability, but also 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the medical or 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
Unfortunately, the examiner's opinion did not address the 
alternative second prong of the test - whether the additional 
disability was reasonably foreseeable.  Therefore, remand is 
required to obtain a medical opinion on this question.  See 
38 C.F.R. § 3.159(c)(4) (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once the Secretary 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, he must provide an adequate one).  

In addition, subsequent to the Board's remand, in July 2010, the 
appellant submitted additional private treatment records, some of 
which were not previously of record.  He did not, however, 
provide a written waiver of initial consideration of that 
additional evidence by the RO.  Therefore, it would be 
prejudicial to the appellant for the Board to consider that 
evidence without the RO doing so in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case must again be REMANDED for the following 
actions:

1.  Return the claims folder to the VA 
physician who conducted the VA examination 
in April 2009 for the purpose of obtaining 
a supplemental opinion regarding the 
appellant's treatment by the VA with 
prednisone.  Noting the opinion that was 
obtained in April 2009, the examiner should 
specifically comment as to the likelihood 
that the avascular necrosis of the hips was 
caused or aggravated by the VA treatment 
using prednisone (or any failure to provide 
treatment or proper evaluation).  

The examiner should also specifically 
address (1) whether the treatment was 
provided with the degree of skill and care 
ordinarily required of the medical 
profession; and (2) whether the avascular 
necrosis of the appellant's hips as a 
result of the treatment was reasonably 
foreseeable.  

2.  The RO should thereafter review the 
additional evidence that has been obtained, 
including that submitted by the appellant 
in July 2010, and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


